Case 1:19-cv-03908 Document 1 Filed 05/01/19 Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOROTHY NICKELSON,
Civil Action No.:
Plaintiff,

-and- COMPLAINT

OFI GLOBAL ASSET MANAGEMENT, INC., ANNIE
KANG, in her individual and official capacity, JOHN DOES JURY TRIAL DEMANDED
1-5, and ABC Corporations 1-5,

Defendants.
x
DOROTHY NICKELSON (hereinafter “Plaintiff’), by her attomeys, Certilman Balin

 

Adler & Hyman, LLP, allege the following upon information and belief against OFI GLOBAL
ASSET MANAGEMENT, INC. (hereinafter “OFI”), ANNIE KANG, in her individual and
official capacity (hereinafter “Kang”) (collectively, “Defendants”), JOHN DOES 1-5, and ABC
Corporations 1-5.
NATURE OF ACTION

1. This is an action, inter alia, brought to address discrimination in employment on
the basis of age in violation of the New York State Human Rights Law (New York Executive
Law) (hereinafter “NYSHRL”) § 290 et seq.; and the New York City Human Rights Law (New
York City Administrative Code) (hereinafter “NYCHRL”) § 8-101, et seq.

2. The action seeks compensatory and punitive damages to secure future protection
and to redress the past deprivation of rights secured to Plaintiff under these state and local laws.

3. Plaintiff alleges that Defendants terminated her employment With Defendant OFI
as a result of her status in a statutorily-protected class of employees, namely over the age of 40.

4. The actions complained of herein violate the enumerated statutory provisions

because Plaintiff Was, at the time of her termination, an employee Who Was significantly older

1 6847980. 1

Case 1:19-cv-03908 Document 1 Filed 05/01/19 Page 2 of 31

than her colleagues and direct supervisor and whose duties were transferred to significantly

younger employees of Defendant OFI.

5. Plaintiff seeks: (a) compensation and other relief to make her whole resulting
from her improper termination; and (b) all otherl further relief that the Court deems just and
proper.

JURISDICTION AND VENUE

6. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 for claims
arising under the NYSHRL and the NYCHRL due to the diversity of citizenship between
Plaintiff and Defendants, and the amount in controversy exceeds $75,000, exclusive of interest
and costs.

7. The venue of this Court is appropriate pursuant to 28 U.S.C. § 1391, as the
underlying acts, omissions, and events giving rise to the instant matter occurred within this
District. *

PARTIES

8. Plaintiff is, at the time of this writing, 68 years of age, and is a resident of
Flourtown, Pennsylvania.

9. From April 25, 2016 to February 12, 2018, Plaintiff was employed as a Senior
Investment Writer for Defendant OFI.

lO. Defendant OFI is a corporation organized and/or incorporated and/or authorized
to do business under the laws of the State of New York; its principal place of business is located
at 225 Liberty Street, New York, New York 10281; and it is engaged in the business of, inter
alia, investment consulting services.

l 1. Defendant Kang is, at the time of this writing, a Vice-President of Defendant OFI

and Who is approximately 45 years of age.

2 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 3 of 31

l2. Upon information and belief, at all relevant times to the instant matter,
Defendants, individually and/or collectively, constitute an employer as defined by the NYSHRL
§ 290, et seq., and the NYCHRL § 8-101, et seq.

13. John Does l through 5 are fictitious names of individuals whose identities are
unknown at this time, who engaged in, participated in, and/or acted as supervisors and/or
employers associated With the violations complained of herein.

l4. ABC Corporations l through 5 are fictitious names of business entities that have
operated as additional employers, are subsidiaries of Defendant OFI, and/or are parent
organizations of Defendant OFI who are otherwise involved in the violations complained of
herein.

ALLEGATIONS OF FACT

15. Prior to Plaintiff"s employment with Defendant OFI, she Worked in the title of
Editor-in-Chief, Investment Writer for TIAA-CREF from 2008 to 2016.

16. In or about 2016, Plaintiff was contacted by a recruitment search agency, on
behalf of Defendant OFI, to gauge Plaintiff’s interest to leave her then-existing employment and
join OFI is a similar capacity.

l7. Specifically, according to Plaintiff, she was advised that Defendant OFI wanted to
expand its long-term business model of securing clients from the private/retail arena to a
business model that focused more on securing clients from large global institutions and
municipalities

18. Given Plaintiff`s specific set of skills and expertise, as well as a wealth of
experience in drafting and revising institutional investment collateral, which included Requests
for Proposals (hereinafter “RFPS”) to secure such institutional business, Defendant OFI deemed

Plaintiff a perfect candidate to aid Defendant OFI in this shift in its business model.

3 6847980 .1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 4 of 31

19. As a result of this recruitment process, Plaintiff interviewed with nine individuals
from Defendant OFI, including two representatives from Defendant OFI’s Human Resources
Department, Peggy Weaver (hereinafter “Weaver”) and J osh Morales.

20. The above-stated interviews occurred over three days in late February and early
March.

21. On or about April ll, 2016, Plaintiff Was contacted by Defendant OFI offering
her the position of Senior Investment Writer.

22. After some negotiations regarding her total compensation package she would
receive from Defendant OFI, Plaintiff agreed to join Defendant OFI and she gave notice to her
previous employer.

23. On April 25, 2016, Plaintiff joined Defendant OFI and began working under the
direct supervision of Jennifer Sexton Foxson (hereinafter “Foxson”), who was a Senior Vice-
President at that time. ‘

24. Plaintiff’s annual compensation included a base salary of $122,000, a bonus of
$25,000, and a profit sharing percentage that equaled approximately 812,000; and the profit
sharing percentage Would be paid out each consecutive year going forward, based on Defendant
OFl’s performance

25. During Plaintiff`s tenure with Defendant OFI as a Senior Investment Writer, she
was primarily responsible for redrafting, editing, and reworking the language in the RFPs to
institutional clients.

26. Additionally, Plaintiff rewrote the language for the consultants’ databases, was
primarily responsible for updating and maintaining the Qvidian database, and was charged with
ensuring the overall accuracy of the content used in the RFPs in Product Narratives and in

Sample RFPs.

4 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 5 of 31

27. Further, Plaintiff acted in a pseudo-managerial capacity over a teaml of
approximately six employees, wherein she worked with junior writers, ran team meetings, and
provided feedback to her subordinates2

28. Also, Plaintiff frequently communicated and worked in conjunction with the
client distribution team, the sales team, the client portfolio managers, and the product Vice-
Presidents, in order to, amongst other things, grow the institutional client side of Defendant
OFl’s business.

29. Almost immediately after Plaintiffs hire, she was assigned to one of Defendant
OFI’s high-profile projects known as the Pre-Sophisticated Client Project.

30. As part of the above-stated project, Plaintiff served as the content expert as bi-
weekly meetings offering language changes and suggestions to the sales team and product
managers of their respective product’s “pitch book”; based upon Plaintiff’ s comments and the
recommendations from key stakeholders of Defendant OFI, she rewrote the language in the
Sample RFPs and Qvidian database; and oversaw the project to its ultimate conclusion, which
was a resounding success in the eyes of Defendant OFI.

31. In or about September 2016, Foxson Was promoted to a different position within
Defendant OFI and she ceased being Plaintiff` s supervisor at that time.

32. Foxson was replaced with Defendant Kang, who, at the time of this writing, is
approximately 45 years of age.

33. Defendant Kang had been hired by Defendant OFI in August 2016 to replace
another, former supervisor of the team, Ellen Gutierrez, who along with Foxson hired Plaintiff

back in April 2016.

 

l With respect to the demographics of Plaintiff’s team, she was the only person over the age of 60 on said
team, while most of the members of the team were either in their 30s or 20s.

2 Admittedly, Plaintiff never worked in a traditional management capacity; as such, she never had the
authority to hire/fire people, to discipline employees, or to issue performance evaluations

5 6847980 .1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 6 of 31

34. From the outset, Defendant Kang targeted Plaintiff because, in part, Defendant
Kang immediately gravitated toward the younger employees, thereby leaving Plaintiff ostracized.

35. As an example, when Defendant Kang worked from home, Defendant Kang quite
often texted with the younger employees on the team but not with Plaintiff; said texts
occasionally shared links to various media websites, including but not limited to podcasts.

36. As a result thereof, as well as the other incidents and events contained herein,
Plaintiff felt isolated and ostracized by Defendant Kang due to Plaintiff’s age.

37. Further, Plaintiff witnessed at least three younger employees of Defendant OFI
within her team get promoted by Defendant Kang to positions that were of equal stature on
Defendant OFI’s organizational chart as Plaintiff.

38. Despite a declaration from the Chief Executive Office of Defendant OFI, Art
Steinmetz, calling for all employees to speak up at meetings with suggestions Defendant Kang
expressly indicated that she did not like people who spoke up during said meetings '

39. As a result thereof, Defendant Kang promoted younger employees Who remained
silent during said meetings

40. However, Plaintiff received no such accolades, whether in title or nomenclature,
from Defendant Kang, even though Plaintiff possessed and displayed skills well beyond the
acuity and expertise of her recently-promoted colleagues and frequently attempted to actively
participate in meetings with Defendant Kang.

41. In contrast, whenever Plaintiff spoke up during said meetings, her comments were
generally not welcome, even though the attendees at said meetings found Plaintiff s comments to

be productive and insightful.

6 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 7 of 31

42. Defendant Kang approved four younger members of the team to respectively get
their Certified Financial Analyst certification (hereinafter “CFA”), which carried an approximate
cost of several thousand dollars per employee

43. However, when Plaintiff applied to receive training related to Project
Management, which was a skill Defendant Kang indicated to Plaintiff that she lacked, Defendant
Kang denied said request indicating that there was not enough money in the budget for said
training.3

44. ln addition, during Plaintist tenure with Defendant OFI under Defendant Kang,
Plaintiff was not provided the assistance that she needed on certain projects

45. Specifically, during this time frame, Defendant OFI hired a data manager for the
team, and he had a large project assigned to him.

46. This individual, who was approximately 25 to 30 years younger than Plaintiff,
requested from Defendant Kang two new employees to assist in said project.

47. Defendant Kang immediately complied with said request and fast-tracked the
hiring process by lobbying for approval.

48. Upon information and belief, one, new position was approved and a full-time
employee was subsequently hired by Defendant OFI', moreover, shortly after Plaintiff s
termination, a second, new position was approved and another full-time employee was
subsequently hired by Defendant OFI.4

49. Meanwhile, Plaintiff, who, at that time, was rewriting all of the existing business
development content while working on heavy quarter-end work with the Sample RFPs

Narratives, and Due Diligence Questionnaires, placed similar requests for freelance assistances

 

3 The approximate cost of said training sought by Plaintiff was $300.

4 Upon information and belief, the termination of Plaintiff provided Defendant Kang the necessary budgetary
discretion to allow for the hiring of these two, new employees

7 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 8 of 31

at least a dozen times, and Defendant Kang consistently refused to hire even a temporary
freelance assistant and/or any new, full-time employees

50. During Plaintiff’s tenure With Defendant OFI under the supervision of Defendant
Kang, she would make comments that clients preferred to work with younger team members,
than Plaintiff; moreover, Defendant Kang “played up” the younger employees while relegating
Plaintiff to a less prominent and visual role

51. Defendant Kang, also, indicated to Plaintiff that she moved too slowly and
suffered from an inability to multi-task.

52. Defendant Kang, while in the work place, also made comments to Plaintiff that
she viewed the elderly as feeble, weak, and burdensome, and she decried the need to care for
older family members by putting them in “homes.”

53. Defendant Kang was also critical of Plaintiff’ s job performance, as it related to
Plaintiff’s prioritization of ongoing projects -

54. Specifically, the team, excluding Plaintiff, was responsible for completing
quarterly reports on RFPS, and said reports had time-sensitive, regulatory deadlines

55 . However, since the other team members were already working 10-12 hour days at
quarter-end and thereafter, Plaintiff routinely “jumped-in” and assisted the other team members
in the completion of these reports by finishing the RFPs and Due Diligence Questionnaires.

56. According to Plaintiff, she could “jump-in” to help out because some of her
typical work duties were as not time-sensitive and team members had asked Plaintiff for
assistance

57. And although Defendant Kang, on occasion would ask Plaintiff to aid in the
completion of the quarterly RFP process, Defendant Kang would then later criticize Plaintiff for

not prioritizing her own work over the work of the other team members

8 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 9 of 31

58. Furthermore, during Plaintiff s tenure with Defendant OFI, she underwent four,
annual performance evaluations

59. According to Plaintiff, she received very good reviews in all of these evaluations
especially the ones done by Foxson before her promotion in October 2016.

60. However, after that point in time, Defendant Kang performed said evaluation and,
despite giving Plaintiff high marks, Defendant Kang would still raise the above-stated issue (e.g.
prioritization issue and project management inexperience), as a way to further perpetuate
Defendant Kang’s anti-age bias against Plaintiff,

61. ln response to Defendant Kang’s comments Plaintiff asked for assistance with
prioritization, Which Defendant Kang denied.

62. Further, in the best interest of Defendant OFI, Plaintiff would ask Defendant
Kang to review her work, but Plaintiff was routinely advised by Defendant Kang that she did not
have time to do so.5 ‘

63. Overall, Plaintiff objectively observed that Defendant OFI and Defendant Kang
crated an environment that Was hostile to older employees but that Was favorable to employees in
their 20s and 30s

64. In addition, from May 2017 to December 2017, Defendant OFI decided to audit
Plaintiff s team.

65. Plaintiff was specifically assigned to serve as the internal auditor’s key contact
and Work with the auditor.

66. Although this assignment was a massive undertaking, Plaintiff, along With

assistance from the team excluding Defendant Kang, were able to timely complete this task.

 

5 Upon information and belief, Defendant Kang would provide critical feedback to the team’s younger
employees

9 6847980. 1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 10 of 31

67. During said process, the lead auditor from Defendant OFI would bypass
Defendant Kang, and dealt directly with Plaintiff.

68. At the conclusion of this audit, Plaintiff and the team received the highest possible
rating for passing the audit.

69. ln fact, during the divisional year-end meeting, the Qvidian audit was mentioned
by Defendant OFI as one of the top ten accomplishments of the entire division within Defendant
OFI for 2017.

70. Then, on February 12, 2018, Plaintiff arrived at work for an “update meeting.”

71. Plaintiff was confronted by Defendant Kang, who said: “let’s go to the conference
room.”

72. Upon arriving at the conference room, an employee of Defendant OFI from its
Human Resources Department, later identified as Weaver, was already in said room.

73. According to Plaintiff, Defendant Kang then stated that Plaintiffs position of
Senior Investment Writer was being eliminated; and Defendant Kang then abruptly exited said
room.

74. Weaver was then left to conduct the rest of this meeting by herself.

75. After which, Weaver stated to Plaintiff that she was actually being terminated
because of poor job performance

76. When Plaintiff asked questions about her health insurance, a severance package,
and a possible short-term disability claim, Weaver was not forthcoming with honest and/or
accurate responses

77. The only two things that Weaver was certain about were that Plaintiff s last day of
employment with Defendant OFI would be February 12l 2018 and that Plaintiff would be

ineligible for any short-term disability benefits

1 0 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 11 of 31

7 8. Plaintiff s termination meeting lasted approximately 20 minutes, during which she
was given a summary of benefits and a list of phone numbers to call, but never given paperwork
explaining the steps she needed to apply for coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (hereinafter “COBRA”), a separation from service guide, or any
indication on when she would receive her final paycheck.

79. Further, Plaintiff was directed to remain in the conference room following said
meeting.

80. Subsequently thereto, Plaintiff was asked to leave the building and other
employees of Defendant OFI packed up Plaintiff s personal belongings

81. Since Plaintiff’ s termination, Defendant OFI hired two, new employees to work
under Defendant Kang’s supervision; one to perform some of the tasks, duties, and
responsibilities that Plaintiff had previously performed, and the other to assist the data manager.

82. Additionally, the remainder of Plaintiff`s job duties were assigned to three other
members of the team, all of whom were in their 20s; moreover, the Employers hired a freelance
writer to assist the team with the quarter-end work.

83. To date, Plaintiff is still engaged in the process of securing comparable, full-time
employment; and in the interim is currently employed on an as needed basis performing tasks
related to institutional and intermediary writing, along with the drafting, editing, and reworking
of RFPs focused in on institutional and municipal investments

FIRST CAUSE OF ACTION
DISCRIMINATION UNDER THE NYSHRL
AGAINST DEFENDANT OFI
84. Plaintiff repeats and realleges Paragraphs 1 through 83 of the Complaint as if
fully set forth herein.

85. Pursuant to NYSHRL § 290:

1 1 6847980.1

Case 1:19-cv-O3908 Doeument 1 Filed 05/01/19 Page 12 of 31

The legislature hereby finds and declares that the state has the
responsibility to act to assure that every individual within this state
is afforded an equal opportunity to enjoy a full and productive life
and that the failure to provide such equal opportunity, whether
because of discrimination, prejudice intoleranee or inadequate
education, training, housing or health care not only threatens the
rights and proper privileges of its inhabitants but menaces the
institutions and foundation of a free democratic state and threatens
the peaee, order, health, safety and general welfare of the state and
its inhabitants A division in the executive department is hereby
created to encourage programs designed to insure that every
individual shall have an equal opportunity to participate fully in the
eeonomic, cultural and intellectual life of the state; to encourage
and promote the development and execution by all persons within
the state of such state programs to eliminate and prevent
discrimination in employment, in places of public aceommodation,
resort or amusement, in educational institutions in public services
in housing accommodations in commercial space and in credit
transactions and to take other actions against discrimination as
herein provided; and the division established hereunder is hereby
given general jurisdiction and power for such purposes

86. Pursuant to NYSHRL § 296:
For an employer or licensing agency, because of an indi\/"idual`s
age, race, creed, color, national origin, sexual orientation, military
status sex, disability, predisposing genetic characteristics marital
status or domestic violence victim status to refuse to hire or
employ or to bar or to discharge from employment such individual
or to discriminate against such individual in compensation or in
terms conditions or privileges of employment
87. Causes of actions alleging violations of the NYSHRL are treated in a similar
manner to causes of action alleging violations of the Age Discrimination in Employment Act of
1967 (hereinafter “ADEA”). See Ferrante v. American Lung Assn., 90 N.Y.2d 623 (1997).
88. Pursuant to NYSHRL § 296, a prima facie ease is alleged if: i) an individual
demonstrates that he/she is a member of a protected class; ii) an individual demonstrates that
his/her employer knew or had reason to know that said individual is a member of a protected

class; iii) an individual was caused to suffer from an adverse employment action effectuated by

his/her employer; and iv) his/her employer effectuated said adverse employment action as a

1 2 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 13 of 31

result of an individual’s membership in a protected class See McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973).

89. In the instant matter, it is without question that Defendant OFI violated the § 296
of the NYSHRL.

90. Plaintiff, at the time of her termination, was 67 years of age meaning that she
was/is in a protected class of employees as per the NYSHRL.

91. At the time of Plaintiff`s termination, Defendant OFI knew that Plaintiff was 67
years of age

92. On February 12, 2018, Plaintiff was subjected to an adverse employment action,
when she was terminated from her position of Senior Investment Writer by Defendant OFI.

93. Plaintiff was and still is capable of performing the tasks to which she had been
previously assignedl

94. Plaintiff had previously performed all of the tasks required of an employee in said
position without incident

95. Plaintiff received consistently favorable ratings on her performance evaluations
and her overall job performance was viewed in an excellent light

96. Defendant OFI did not eliminate the duties and responsibilities of Senior
Investment Writer.

97. Defendant OFI hired a younger employee to perform some of the tasks that
Plaintiff had previously been assigned, while the remainder of Plaintiffs duties were divided
among three other employees in her team; all of whom are in their 20s.

98. Furthermore, Defendant OFI, through its agent Defendant Kang, targeted Plaintiff

and placed Plaintiff in a less favorable position than her younger counter parts

1 3 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 14 of 31

99. Plaintiff was denied an opportunity to receive training from Defendant OFI, even
though Defendant OFI approved training for younger employees

100. Defendant OFI also refused to accurately acknowledge the contributions that
Plaintiff made to the team’s overall performance, and instead derided Plaintiff for fictional
maladies and problems created by Defendant OFI’s own mismanagement

101. Furthermore, Defendant OFI, through its agent, Defendant Kang, outwardly
expressed disdain for individuals who had reached a certain age, by making comments about
Plaintiff that were derogatory.

102. Defendant OFI also refused to provide the necessary man power to Plaintiff when
requested, but took no issue to provide the same when a younger employee made a similar
request.

103. There was no reduction in force by Defendant OFI.

104. Moreover, Plaintiff is capable of working and is currently searching for ~
altemative, comparable employment

105. Based upon the foregoing, and given the fact that Plaintiff has satisfied its
""minimal burden,” Vuona v. Merrill Lynch & Co., Inc., 919 F.Supp.2d 359 (S.D.N.Y. 2013),
Plaintiff has sufficiently alleged that she was subjected to a discriminatory employment practice,
namely her termination, and said termination was caused by and/or resulted from Plaintiff’ s age

106. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages

attomeys’ fees administrative costs and all other relief that this Court deems just and proper.

14 6847980_1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 15 of 31

SECOND CAUSE OF ACTION
HARASSMENT UNDER THE NYSHRL
AGAINST DEFENDANT OFI

107. Plaintiff repeats and realleges Paragraphs 1 through 106 of the Complaint as if
fully set forth herein.

108. In order to establish a prima facie claim for harassment under the NYSHRL, “a
plaintiff must allege facts demonstrating that the alleged harassment created an objectively and
subjectively hostile work environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 20 (1993).

109. The term “hostile work environment” exists “when the workplace is permeated
with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to
alter the conditions of the victim’s employment and create an abusive working environment.”
Hua'son v. Loretex Corp., 1997 WL 159282, *3 (N.D.N.Y. 1997).

110. The ultimate determination concerning whether a hostile work environment exists
is “based upon the totality of circumstances and generally cannot be based upon isolated
incidents of harassment.” Kotcher v. Rosa & Sullivan Appliance Clr., Inc., 957 F.2d 59, 62-63
(2d Cir. 1992).

111. Moreover, it must be noted that causes of actions alleging harassment under the
NYSHRL are treated in a similar manner to causes of action alleging harassment under the
ADEA. See Ferrante v. American Lung Assn., 90 N.Y.2d 623 (1997).

112. In the instant matter, it is without question that, in contravention of the NYSHRL,
Plaintiff was caused to perform her duties as Senior Investment Writer with Defendant OFI in an
objectively and subjectively hostile work environment

113. As referenced above, beginning in September 2016, Plaintiff was subjected to a

series of managerial actions that were designed to interfere with Plaintiff s ability to perform her

1 5 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 16 of 31

duties and responsibilities to undermine her authority, to cast Plaintiff as a subpar employee, and
to jeopardize her employment with Defendant OFI.

114. Furthermore, these actions perpetrated by Defendant OFI rendered Plaintiff’s
working conditions abusive and untenable

115. Specifically, Plaintiff was repeatedly placed in a less favorable position than her
younger counter parts

116. Plaintiff was denied an opportunity to receive training, that Would have been paid
for by Defendant OFI, due to alleged internal budgetary reasons while at the same time,
Defendant OFI approved the expenditure of thousands of dollars for younger employees

117. Defendant OFI refused to accurately acknowledge the contributions that Plaintiff
made to the team in ensuring their overall performance

118. Defendant OFI, through its agent Defendant Kang, outwardly expressed disdain
for individuals who had reached a certain age, by making comments about Plaintiff that were
derogatory.

119. Defendant OFI, through its agent Defendant Kang, further refused to provide the
necessary man power to Plaintiff when requested, but took no issue to provide the same when a
younger employee made similar requests

120. Viewed in the totality of the circumstances Defendant OFI’s actions were
designed to harass Plaintiff due to her age

121. Accordingly, Plaintiff has established that a hostile work environment existed at
Defendant OFI.

122. Therefore, the harassment to which Plaintiff was subjected was directly linked to
Defendant OFI’s knowledge of Plaintiff’s age, and Plaintiffs termination from Defendant OFI

was the culmination of Defendant OFI’s harassing behavior targeting Plaintiff,

1 6 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 17 of 31

123. Based upon the foregoing, and given the fact that Plaintiff has satisfied its
"‘minimal burden,” Vuona v. Merrill Lyrich & C0., Inc., 919 F.Supp.2d 359 (S.D.N.Y. 2013),
Plaintiff has sufficiently alleged that she was subjected to harassment resulting from Plaintiff` s
age

124. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages
attorneys’ fees administrative costs and all other relief that this Court deems just and proper.

THIRD CAUSE OF ACTION
DISCRIMINATION UNDER THE NYCHRL
AGAINST DEFENDANT OFI

125. Plaintiff repeats and realleges Paragraphs 1 through 124 of the Complaint as if
fully set forth herein.

126. NYCRHL § 8-101, et seq. proscribes discrimination based on race, national
origin, gender, disability, and/or age, inter alia, as it relates to employers and employees

127. NYCHRL § 8-107(1)(a) states in pertinent part, that: “lt shall be an unlawful
discriminatory practice: [f]or an employer or an employee or agent thereof, because of the actual
or perceived age . . . of any person, . . . to discharge from employment such person or to
discriminate against such person."’

128. In order to establish a prima facie claim under this cause of action, it must be
alleged that: i) an individual demonstrates that he/she is a member of a protected class; ii) an
individual demonstrates that his/her employer knew or had reason to know that said individual is
a member of a protected class; iii) an individual was caused to suffer from an adverse
employment action effectuated by his/her employer; and iv) his/her employer effectuated said

adverse employment action as a result of said individual’s membership in a protected class See

Levin v. Yeshiva Univ., 96 N.Y.2d 484 (2001).

1 7 6847930.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 18 of 31

129. Additionally, causes of actions alleging violations of the NYCHRL are “construed
by courts more liberally than its state or federal counterparts.” Zakrzewska v. New School, 14
N.Y.3d 469 (2010); see also NYCHRL § 8-130.

130. In the instant matter, it is without question that Defendant OFI violated the § 8-
107 of the NYCHRL.

131. Plaintiff, at the time of her termination, was 67 years of age meaning that she
was/is in a protected class of employees as per the NYCHRL.

132. At the time of Plaintiff’s termination, Defendant OFI knew that Plaintiff was 67
years of age

133. On February 12, 2018, Plaintiff was subjected to an adverse employment action,
when she was terminated from her position of Senior Investment Writer by Defendant OFI.

134. Plaintiff was and still is capable of performing the tasks to which she had been
previously assigned

135. Plaintiff had previously performed all of the tasks required of an employee in said
position without incident

136. Plaintiff received consistently favorable ratings on her performance evaluations
and her overall job performance was viewed in an excellent light

137. Defendant OFI did not eliminate the duties and responsibilities of Senior
Investment Writer.

138. Defendant OFI hired a younger employee to perform some of the tasks that
Plaintiff had previously been assigned, while the remainder of Plaintiff’s duties were divided
among three other employees in her team; all of whom are in their 20s.

139. Furthermore, Defendant OFI, through its agent Defendant Kang, targeted Plaintiff

and placed Plaintiff in a less favorable position than her younger counter parts

1 8 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 19 of 31

140. Plaintiff was denied an opportunity to receive training from Defendant OFI, even
though Defendant OFI approved training for younger employees

141. Defendant OFI also refused to accurately acknowledge the contributions that
Plaintiff made to the team’s overall performance, and instead derided Plaintiff for fictional
maladies and problems created by Defendant OFI’s own mismanagement

142. Furthermore, Defendant OFI, through its agent, Defendant Kang, outwardly
expressed disdain for individuals who had reached a certain age, by making comments about
Plaintiff that were derogatory.

143. Defendant OFI also refused to provide the necessary man power to Plaintiff when
requested, but took no issue to provide the same when a younger employee made a similar
request

144. There was no reduction in force by Defendant OFI.

145. Moreover, Plaintiff is capable' of working and is currently searching for
altemative, comparable employment

146. Based upon the foregoing, and given the fact that Plaintiff has satisfied her initial
burden, see Stalker v. Stewart Tenam‘s Corp., 2010 N.Y. Misc. LEXIS 6921, *7 (Sup. Ct. N.Y.
Co. November 9, 2010), Plaintiff has sufficiently alleged that she was subjected to a
discriminatory employment practice, namely her termination, and said termination was caused
by and/or resulted from Plaintiff’s age

147. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages

attomeys’ fees administrative costs and all other relief that this Court deems just and proper.

1 9 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 20 of 31

FOURTH CAUSE OF ACTION
HARASSMENT UNDER THE NYCHRL
AGAINST DEFENDANT OFI

148. Plaintiff repeats and realleges Paragraphs 1 through 147 of the Complaint as if
iiilly set forth herein.

149. NYCHRL § 8-107(1)(a) states in pertinent part, that: “lt shall be an unlawful
discriminatory practice: for an employer . . ., because of the actual or perceived disability of any
person, . . . to discharge from employment such person."’

150. Under the NYCHRL, “liability for a harassment/hostile work environment claim
is proven where a plaintiff proves that he or she was treated less well than other employees
because of the relevant characteristic.” Valcarcel v. Firsi Qualily Maintenance, 41 Misc.3d
1222(A), *9 (Sup. Ct., Queens Co. 2013).

151. Additionally, causes of actions alleging violations of the NYCHRL are “construed
by courts more liberally than its state or federal counterparts.” Zakrzewska v. New School, 14
N.Y.3d 469 (2010); see also NYCHRL § 8-130.

152. In the instant matter, it is without question that, in contravention of the NYCHRL,
Plaintiff was caused to perform her duties as Senior 1nvestmentWriter with Defendant OF 1 in an
objectively and subjectively hostile work environment

153. As referenced above, beginning in September 2016, Plaintiff was subjected to a
series of managerial actions that were designed to interfere with Plaintiff` s ability to perform her
duties and responsibilities to undermine her authority, to cast Plaintiff as a subpar employee, and
to jeopardize her employment with Defendant OFI.

154. Furthermore, these actions perpetrated by Defendant OFI rendered Plaintiff’s

working conditions abusive and untenable

20 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 21 of 31

155. Specifically, Plaintiff was repeatedly placed in a less favorable position than her
younger counter parts

156. Plaintiff was denied an opportunity to receive training, that would have been paid
for by Defendant OFI, due to alleged internal budgetary reasons while at the same time,
Defendant OFI approved the expenditure of thousands of dollars for younger employees

157. Defendant OFI refused to accurately acknowledge the contributions that Plaintiff
made to the team in ensuring their overall performance

158. Defendant OFI, through its agent Defendant Kang, outwardly expressed disdain
for individuals who had reached a certain age, by making comments about Plaintiff that were
derogatory.

159. Defendant OFI, through its agent Defendant Kang, further refused to provide the
necessary man power to Plaintiff when requested, but took no issue to provide the same when a
younger employee made similar requests '

160. Viewed in the totality of the circumstances Defendant OFI’s actions were
designed to harass Plaintiff due to her age

161. Accordingly, Plaintiff has established that a hostile work environment existed at
Defendant OFI.

162. Therefore, the harassment to which Plaintiff was subjected was directly linked to
Defendant OFI’s knowledge of Plaintiff’s age, and Plaintiff’ s termination from Defendant OFI
was the culmination of Defendant OFI’s harassing behavior targeting Plaintiff.

163. Based upon the foregoing, and given the fact that Plaintiff has satisfied its initial
burden, see Stalker v. Stewart Tenanis Corp., 2010 N.Y. Misc. LEXIS 6921, *7 (Sup. Ct. N.Y.
Co. November 9, 2010), Plaintiff has sufficiently alleged that she was subjected to harassment

resulting from Plaintiff’ s disability.

21 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 22 of 31

164. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages
attomeys’ fees administrative costs and all other relief that this Court deems just and proper.

FIFTH CAUSE OF ACTION
DISCRIMINATION UNDER THE NYSHRL
AGAINST DEFENDANT KANG

165. Plaintiff repeats and realleges Paragraphs 1 through 164 of the Complaint as if
fully set forth herein.

166. In order to avoid needless repetition, Plaintiff directs the Court to the legal basis
for the claims contained in the instant cause of action, as stated above (See 1111 85-88).

167. However, it bears repeating that causes of actions alleging violations of the
NYSHRL are treated in a similar manner to causes of action alleging violations of ADEA. See
Ferrante v. American Lung Assn,, 90 N.Y.2d 623 (1997).

168. Further, it bears noting that an individual employee/agent of an employer falls
within the definitional confines of “employer” under NYSHRL §§ 292, 296(1), and 296(6).

169. In the instant matter, it is without question that Defendant Kang violated § 296 of
the NYSHRL.

170. Plaintiff, at the time of her termination, was 67 years of age meaning that she
was/is in a protected class of employees as per the NYSHRL.

171. At the time of Plaintiff s termination, Defendant Kang knew that Plaintiff was 67
years of age

172. On February 12, 2018, Plaintiff was subjected to an adverse employment action,

when she was terminated from her position of Senior Investment Writer as a result of the

decision rendered by Defendant Kang.

22 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 23 of 31

173. Plaintiff was and still is capable of performing the tasks to which she had been
previously assigned

174. Plaintiff had previously performed all of the tasks required of an employee in said
position without incident

175. Plaintiff received consistently favorable ratings on her performance evaluations
and her overall job performance was viewed in an excellent light

176. Defendant Kang caused Defendant OFI to hire a younger employee to perform
some of the tasks that Plaintiff had previously been assigned

177. Defendant Kang further decided to assign the remainder of Plaintiff’s duties
among three other employees in her team; all of whom are in their 20s.

178. Furthermore, Defendant Kang targeted Plaintiff and placed Plaintiff in a less
favorable position than her younger counter parts.

179. Plaintiff was denied an opportunity to receive training by Defendant Kang due to
alleged budgetary reasons even though Defendant Kang approved training for younger
employees that cost significantly more than the training sought by Plaintiff,

180. Defendant Kang also refused to accurately acknowledge the contributions that
Plaintiff made to the team’s overall performance and instead derided Plaintiff for fictional
maladies and problems created by Defendant Kang’s own mismanagement

181. Furthermore, Defendant Kang outwardly expressed disdain for individuals who
had reached a certain age, by making comments about Plaintiff that were derogatory.

182. Defendant Kang also refused to provide the necessary man power to Plaintiff
when requested, but took no issue to provide the same when a younger employee made a similar

request

23 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 24 of 31

183. Moreover, Plaintiff is capable of working and is currently searching for
altemative, comparable employment

184. Based upon the foregoing, and given the fact that Plaintiff has satisfied its
“minimal burden,” Vuona v. Merrill Lynch & Co., Inc., 919 F.Supp.2d 359 (S.D.N.Y. 2013),
Plaintiff has sufficiently alleged that she was subjected to a discriminatory employment practice,
namely her termination, and said termination was caused by and/or resulted from Plaintiff s age

185. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages
attomeys’ fees administrative costs and all other relief that this Court deems just and proper.

SIXTH CAUSE OF ACTION
HARASSMENT UNDER THE NYSHRL
AGAINST DEFENDANT KANG

186. Plaintiff repeats and realleges Paragraphs l through 185 of the Complaint as if
fully set forth herein.

187. ln order to avoid needless repetition, Plaintiff directs the Court to the legal basis
for the claims contained in the instant cause of aetion, as stated above (See 1111 108-111).

188. However, it bears repeating that causes of actions alleging violations of the
NYSHRL are treated in a similar manner to causes of action alleging violations of ADEA. See
Ferrante v. American Lurig Assn., 90 N.Y.2d 623 (1997).

189. Further, it bears noting that an individual employee/agent of an employer falls
within the definitional confines of “employer” under NYSHRL §§ 292, 296(1), and 296(6).

190. In the instant matter, it is without question that, in contravention of the NYSHRL,

Plaintiff was caused to perform her duties as Senior Investment Writer in an objectively and

subjectively hostile work environment

24 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 25 of 31

191. As referenced above, beginning in September 2016, which coincided with the
assignment of Defendant Kang to act as Plaintiff’ s immediate supervisor, Plaintiff was subjected
to a series of managerial actions that were designed to interfere with Plaintiff’ s ability to perform
her duties and responsibilities to undermine her authority, to cast Plaintiff as a subpar employee,
and to jeopardize her employment

192. Furthermore, these actions perpetrated by Defendant Kang rendered Plaintiff` s
working conditions abusive and untenable

193. Specifically, Plaintiff was repeatedly placed in a less favorable position than her
younger counter parts by Defendant Kang.

194. Defendant Kang denied Plaintiff an opportunity to receive training, that would
have been paid for by Defendant OFI, due to alleged internal budgetary reasons while at the
same time, Defendant Kang approved the expenditure of thousands of dollars for younger
employees '

195. Defendant Kang refused to accurately acknowledge the contributions that Plaintiff
made to the team in ensuring their overall performance

196. Defendant Kang outwardly expressed disdain for individuals who had reached a
certain age, by making comments about Plaintiff that were derogatory.

197. Defendant Kang further refused to provide the necessary man power to Plaintiff
when requested, but took no issue to provide the same when a younger employee made similar
requests

198. Viewed in the totality of the circumstances Defendant Kang’s actions were
designed to harass Plaintiff due to her age

199. Accordingly, Plaintiff has established that a hostile work environment existed,

and said environment was due to the actions of Defendant Kang.

25 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 26 of 31

200. Therefore, the harassment to which Plaintiff was subjected was directly linked to
Defendant Kang’s knowledge of Plaintiff’s age, and Plaintiff’s termination from Defendant OFI
was the culmination of Defendants’ harassing behavior targeting Plaintiff.

201. Based upon the foregoing, and given the fact that Plaintiff has satisfied its
“minimal burden,” Vuona v. Merrill Lynch & Co., Iric., 919 F.Supp.2d 359 (S.D.N.Y. 2013),
Plaintiff has sufficiently alleged that she was subjected to harassment resulting from Plaintiffs
age

202. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages
attomeys’ fees administrative costs and all other relief that this Court deems just and proper.

SEVENTH CAUSE OF ACTION
DISCRIMINATION UNDER THE NYCHRL
AGAINST DEFENDANT KANG

203. Plaintiff repeats and realleges Paragraphs 1 through 202 of the Complaint as if
fully set forth herein.

204. In order to avoid needless repetition, Plaintiff directs the Court to the legal basis
for the claims contained in the instant cause of action, as stated above (See 1111 126-129).

205. However, it bears repeating that causes of actions alleging violations of the
NYCHRL are “eonstrued by courts more liberally than its state or federal counterparts.”
Zakrzewska v. New School, 14 N.Y.3d 469 (2010); see also NYCHRL § 8-130.

206. Further, it bears noting that an individual employee/agent of an employer falls
within the definitional confines of “employer” under NYCHRL §§ 8-107(1), 8-107(6), and 8-
107(13).

207. In the instant matter, it is without question that Defendant Kang violated § 8-107

of the NYCHRL.

26 6847980 .1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 27 of 31

208. Plaintiff, at the time of her termination, was 67 years of age meaning that she
was/is in a protected class of employees as per the NYCHRL.

209. At the time of Plaintiff’s termination, Defendant Kang knew that Plaintiff was 67
years of age

210. On February 12, 2018, Plaintiff was subjected to an adverse employment action,
when she was terminated from her position of Senior Investment Writer as a result of the
decision rendered by Defendant Kang.

211. Plaintiff was and still is capable of performing the tasks to which she had been
previously assigned

212. Plaintiff had previously performed all of the tasks required of an employee in said
position without incident

213. Plaintiff received consistently favorable ratings on her performance evaluations
and her overall job performance was viewed in an excellent light

214. Defendant Kang caused Defendant OFI to hire a younger employee to perform
some of the tasks that Plaintiff had previously been assigned

215. Defendant Kang further decided to assign the remainder of Plaintiff’s duties
among three other employees in her team; all of whom are in their 20s.

216. Furthermore, Defendant Kang targeted Plaintiff and placed Plaintiff in a less
favorable position than her younger counter parts.

217. Plaintiff was denied an opportunity to receive training by Defendant Kang due to
alleged budgetary reasons even though Defendant Kang approved training for younger

employees that cost significantly more than the training sought by Plaintiff,

27 6847980 .1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 28 of 31

218. Defendant Kang also refused to accurately acknowledge the contributions that
Plaintiff made to the team’s overall performance and instead derided Plaintiff for fictional
maladies and problems created by Defendant Kang’s own mismanagement

219. Furthermore, Defendant Kang outwardly expressed disdain for individuals who
had reached a certain age, by making comments about Plaintiff that were derogatory.

220. Defendant Kang also refused to provide the necessary man power to Plaintiff
when requested, but took no issue to provide the same when a younger employee made a similar
request

221. Moreover, Plaintiff is capable of working and is currently searching for
altemative, comparable employment

222. Based upon the foregoing, and given the fact that Plaintiff has satisfied her initial
burden, see Stalker v. Siewart Tenants Corp., 2010 N.Y. Misc. LEXIS 6921, *7 (Sup. Ct. N.Y.
Co. November 9, 2010), Plaintiff has sufficiently alleged that she was subjected to a
discriminatory employment practice, namely her termination, and said termination was caused
by and/or resulted from Plaintiff’s age

223. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages
attomeys’ fees administrative costs and all other relief that this Court deems just and proper.

EIGHTH CAUSE OF ACTION
HARASSMENT UNDER THE NYCHRL
AGAINST DEFENDANT KANG

224. Plaintiff repeats and realleges Paragraphs 1 through 223 of the Complaint as if
fully set forth herein.

225. ln order to avoid needless repetition, Plaintiff directs the Court to the legal basis

for the claims contained in the instant cause of action, as stated above (See 1111 149-151).

28 6847930.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 29 of 31

226. However, it bears repeating that causes of actions alleging violations of the
NYCHRL are “construed by courts more liberally than its state or federal counterparts.”
Zakrzewska v. New School, 14 N.Y.3d 469 (2010); see also NYCHRL § 8-130.

227. Further, it bears noting that an individual employee/agent of an employer falls
within the definitional confines of “employer” under NYCHRL §§ 8-107(1), 8-107(6), and 8-
107(13).

228. In the instant matter, it is without question that, in contravention of the NYSHRL,
Plaintiff was caused to perform her duties as Senior Investment Writer in an objectively and
subjectively hostile work environment

229. As referenced above, beginning in September 2016, which coincided with the
assignment of Defendant Kang to act as Plaintiff’s immediate supervisor, Plaintiff was subjected
to a series of managerial actions that were designed to interfere with Plaintiff’s ability to perform
her duties and responsibilities to undermine her authority, to cast Plaintiff as a subpar employee,
and to jeopardize her employment

230. Furthermore, these actions perpetrated by Defendant Kang rendered Plaintiff’ s
working conditions abusive and untenable

231. Specifically, Plaintiff was repeatedly placed in a less favorable position than her
younger counter parts by Defendant Kang.

232. Defendant Kang denied Plaintiff an opportunity to receive training, that would
have been paid for by Defendant OFI, due to alleged internal budgetary reasons while at the
same time, Defendant Kang approved the expenditure of thousands of dollars for younger
employees

233. Defendant Kang refused to accurately acknowledge the contributions that Plaintiff

made to the team in ensuring their overall performance

29 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 30 of 31

234. Defendant Kang outwardly expressed disdain for individuals who had reached a
certain age, by making comments about Plaintiff that were derogatory.

235. Defendant Kang further refused to provide the necessary man power to Plaintiff
when requested, but took no issue to provide the same when a younger employee made similar
requests

23 6. Viewed in the totality of the circumstances Defendant Kang’s actions were
designed to harass Plaintiff due to her age.

237. Accordingly, Plaintiff has established that a hostile work environment existed,
and said environment was due to the actions of Defendant Kang.

238. Therefore, the harassment to which Plaintiff was subjected was directly linked to
Defendant Kang’s knowledge of Plaintiff’s age, and Plaintiff’s termination from Defendant OFI
was the culmination of Defendants’ harassing behavior targeting Plaintiff,

' 239. Based upon the foregoing, and given the fact that Plaintiff has satisfied her initial
burden, see Stalker v. Siewart Tenants Corp., 2010 N.Y. Misc. LEXIS 6921, *7 (Sup. Ct. N.Y.
Co. November 9, 2010), Plaintiff has sufficiently alleged that she was subjected to a
discriminatory employment practice, namely her termination, and said termination was caused
by and/or resulted from Plaintiff’ s age

240. Accordingly, Plaintiff seeks all lawful remedies under the applicable statutes
including but not limited to back pay, front pay, compensatory damages punitive damages
attorneys’ fees administrative costs and all other relief that this Court deems just and proper.

STATEMENT OF CLAIM FOR RELIEF
By the actions and omissions described above, Defendants have violated the NYSHRL

and the NYCHRL.

3 0 6847980.1

Case 1:19-cv-O3908 Document 1 Filed 05/01/19 Page 31 of 31

JURY DEMAND

Plaintiff hereby demands a trial by jury.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court will:

Find that Defendants individually and collectively, violated the NYSHRL and the
NYCHRL;

Award compensatory damages to Plaintiff, including but not limited to back pay
and other monetary benefits due and owed to her;

Award compensatory damages to Plaintiff for the pain, suffering, emotional
distress loss of dignity, humiliation, and damages to reputation and livelihood
endured by Plaintiff in the amount totaling $750,000.00;

Award Plaintiff punitive damages in an amount to be determined at trial;

Award Plaintiff all reasonable attorneys’ fees and costs including expert fees of
this action; and

Grant Plaintiff such other and further relief as this Court deems appropriate and

equitable, as may be required in the interest of justice

Dated: East Meadow, New York
May 1, 2019

CERTILMAN BALIN ADLER ,&/ l;IYMAN, LLP.

al

sTEPHEN <§C QUADE, EsQ.

 

Attorneys for Plaintiij

90 Merrick venue, 9th Floor
East Meadow, New York 11554
516-296-7172

Fax: 516-296-7111

smcq uade@certilmanbalin.com

 

31 6847980.1

